DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
Claims 1, 2 and 6-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawada (EP1418250) in view of Yang (2005/0072361).
Sawada teaches a thin film deposition apparatus comprising,
- a deposition nozzle to discharge the deposition material, see for example 10a of Fig 4,
- a first nozzle disposed at a side of the deposition source, the top portion of 10C or 10B, which includes a plurality of first openings,
- a second nozzle opposite the first nozzle including a plurality of second openings arranged in the same direction, see the top portion of 10B or 10A
- a barrier wall assembly that partitions the space between the nozzles - see the barrier walls 25 the partition the space between different nozzles.
	In regard to a number of a plurality of first slits being different from a number of the plurality of second slits, the teachings of Sawada include, as per the various embodiments of figure 5 that different slit arrangements are operable for the apparatus, and further, as per [0046], Sawada specifically teaches that a change of the direction of an evaporation flow randomly improves uniformity of heating therefore, wherein the teachings do not explicitly show the different embodiments per figure 5 combined in one apparatus (i.e. one or more of the slits of Figs. 5A, C, D and E) it would be understood that such an arrangement is operable and supported by the teachings. Furthermore, such an arrangement would have the benefit of randomly altering the flow as described as beneficial by Sawada.
	Sawada exemplifies the same number of first and second barrier walls and does not teach the number of the first and second being different.  Yang teaches a vapor deposition device including barrier walls (i.e. separation parts in Fig. 13B), see Figs. 8-13B, and the barrier walls include multiple sets wherein different number of barriers are in each group are different.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to modify the barrier walls as described by Yang for suitability of carrying out a process of transferring vaporized material as shown.  One would modify the number of slits as per Yang with an expectation of operability.
	Regarding claim 2, the system of Sawada further includes calibration plates between the nozzles wherein the calibration plates are considered to be any of a number of cross pieces extending across the slits, for example see Figs 5C, D or E.  For example, the portions running in a certain direction are considered the barrier plates in the calibration plates are crossing those.  While it is not clear that the two pieces are distinct such as to define calibration plates and barrier walls, as per MPEP 2144.04 V. C., it is prima facie obvious to make parts separable (i.e. distinct) therefore in this case it would have been an obvious matter to use individual plates/was to define the portions going in different directions.  It is understood that separable has certain advantages such as for cleaning or even ease of manufacture of the parts.
	Regarding claim 6, 	examiner takes official notice that multiple deposition sources on such apparatus are known in the art and would have been an obvious modification to the apparatus of Sawada.
	Regarding claim 7, as argued in claim 2 in regard to the calibration plates, the calibration plates as noted in the claim are arguably known as a separation member, as the portions of Sawada that are noted limit a range of host material.
	Regarding claim 8, wherein the teachings of Sawada include that the slits have different arrangements, it would be an obvious manifestation to have more or less slits as claimed – as the teachings are that changing the gas trajectory facilitates uniformity and either of the alternatives effects such a change. 
	Regarding claim 9, as per the noted figures, the slit widths are operably different.
	Regarding claim 10, as per the noted figures in teachings it would have been obvious that any of the first or second slits are between adjacent ones of the first slits.
	Regarding claim 11, all elements of the claim are taught by Sawada. The deposition source, first and second nozzles, as well as the number of plurality slits, are all taught above, as per the noted figures Sawada teaches multiple sets of barrier walls.   In regard to the entire assembly moving with respect to the substrate, initially it is held that movement is implicitly taught as it is understood that a substrate is loaded and unloaded from the system. In the alternative the examiner takes official notice that it is well known to move a substrate relative to a source and such would have been an obvious manipulation of the system wherein it is not taught explicitly.
	Regarding claims 12-17, as per above the teachings include various embodiments of first and second nozzles in the barrier walls - and furthermore as noted the selection or change of a size is obvious without a showing of criticality- therefore it would have been further obvious, based on the teachings, to modify the widths and intervals as claimed, wherein the teachings include a broad range of embodiments, particularly in view of figure 5D depicting different arrangements.

Claims 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawada (EP1418250) in view of Gralenski (2005/0166844).
	The teachings of Sawada are described above, Sawada does not teach cooling fins attached the barrier walls. Gralenski teaches that cooling channels in the exterior walls or cooling (i.e. radiation members) fins are used in conjunction with a high temperature deposition system in order to maintain the temperature [0037-74]. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the cooling fins of Gralenski to any part of the system of Sawada as Gralenski teaches that along with heating sources cooling fins assist in maintaining a proper temperature in a deposition system – particularly preventing too high of a temperature which causes evaporation of metallic components [0032].

Allowable Subject Matter
Claim 4 is allowed for the reasons of record and claim 3 objected as previously.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.  The Office agrees that the amendment overcomes the previously applied teachings, but the further teachings of Yang applied above include a different number of plurality of barrier walls in the first and second nozzles being different.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715